Case 1:17-cv-02897-TWP-MPB Document 102 Filed 07/17/19 Page 1 of 5 PageID #: 2089



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

                                                )
  COMMON CAUSE INDIANA,                         )
                                                )
                Plaintiff,                      )
                                                )       Case No. 1:17-cv-3936-TWP-MPB
                v.                              )
                                                )
  CONNIE LAWSON, in her official capacity )
  as Secretary of State of Indiana; J. BRADLEY )
  KING, in his official capacity as Co-Director )
  of the Indiana Election Division; and         )
  ANGELA M. NUSSMEYER, in her official )
  capacity as Co-Director of the Indiana        )
  Election Division,                            )
                                                )
                Defendants.                     )
                                                )
  INDIANA STATE CONFERENCE OF THE               )
  NATIONAL ASSOCIATION FOR THE                  )
  ADVANCEMENT OF COLORED PEOPLE                 )
  and LEAGUE OF WOMEN VOTERS OF                 )       Case No. 1:17-cv-02897-TWP-MPB
  INDIANA,                                      )
                                                )
                Plaintiffs,                     )
                                                )
                v.                              )
                                                )
  CONNIE LAWSON, in her official capacity )
  as Secretary of State of Indiana; J. BRADLEY )
  KING, in his official capacity as Co-Director )
  of the Indiana Election Division; and         )
  ANGELA M. NUSSMEYER, in her official )
  capacity as Co-Director of the Indiana        )
  Election Division,                            )
                                                )
                Defendants.                     )



                PLAINTIFFS IN THE ABOVE-CAPTIONED CASES’ MOTION TO
                     EXTEND DISCOVERY AND RELATED DEADLINES

         Pursuant to the Court’s scheduling order (Common Cause Dkt. 120; NAACP Dkt. 79), prior

  extension of discovery (Common Cause Dkt. 139; NAACP Dkt. 96), and Federal Rule of Civil

  Procedure 16(b)(4), Plaintiffs respectfully move for an order extending certain discovery and


                                                    1
Case 1:17-cv-02897-TWP-MPB Document 102 Filed 07/17/19 Page 2 of 5 PageID #: 2090



  expert witness deadlines, as well as deadlines for dispositive motions. Plaintiffs have conferred

  with Defendants, and they do not oppose this motion.

         Plaintiffs request this extension to accommodate the schedules of counsel for Plaintiffs and

  Defendants, as well as a third-party witness. Discovery in this case is not yet completed.

         Plaintiffs propose, and Defendants do not oppose, the following amended schedule:


   Event                                        Prior Deadline               New Deadline
   Deadline for completing non-expert           August 9, 2019               September 23, 2019
   witness discovery and discovery relating
   to liability issues
   Deadline for party with the burden of        August 23, 2019              September 23, 2019
   proof to file a statement of the claims or
   defenses to be proved at trial
   Deadline for Plaintiffs to disclose the      August 23, 2019              September 23, 2019
   name, address, and vita of any expert
   witness, and to serve the report required
   by Fed. R. Civ. P. 26(a)(2)
   Deadline for Defendants to disclose the      30 days after Plaintiffs or 30 days after Plaintiffs or
   name, address, and vita of any expert        September 20, 2019          October 23, 2019
   witness, and to serve the report required
   by Fed. R. Civ. P. 26(a)(2)
   Deadline for expert witness discovery        September 20, 2019           October 18, 2019
   and discovery related to damages
   Deadline to file dispositive motions         October 18, 2019             November 18, 2019

         Plaintiffs in the above-captioned cases respectfully move this Court to enter an order

  adopting the above modified schedule.

  Dated: July 17, 2019

   Attorneys for Indiana State Conference of the        Attorneys for Indiana State Conference of the
   NAACP and League of Women Voters of                  NAACP and League of Women Voters of
   Indiana                                              Indiana
   By:___/s/ Eliza Sweren-Becker______                  DEMOS
   BRENNAN CENTER FOR JUSTICE AT                        Stuart C. Naifeh*
   NYU SCHOOL OF LAW                                    Kathryn C. Sadasivan*
   Myrna Pérez                                          80 Broad Street, 4th Floor
   Eliza Sweren-Becker                                  New York, NY 10004

                                                    2
Case 1:17-cv-02897-TWP-MPB Document 102 Filed 07/17/19 Page 3 of 5 PageID #: 2091



   120 Broadway, Suite 1750                 (212) 485-6055
   New York, NY 10271                       snaifeh@demos.org
   (646) 292-8310                           ksadasivan@demos.org
   myrna.perez@nyu.edu
   eliza.sweren-becker@nyu.edu              DEMOS
                                            Chiraag Bains* **
   QUINN EMANUEL URQUHART &                 740 6th St. NW, 2nd Floor
   SULLIVAN, LLP                            Washington, DC 20001
   Sascha N. Rand                           (202) 864-2746
   Ellyde R. Thompson                       cbains@demos.org
   Ellison ward Merkel
   Geneva McDaniel                          AMERICAN CIVIL LIBERTIES UNION
   Alexandre J. Tschumi                     Sophia Lin Lakin*
   51 Madison Avenue, 22nd Floor            Adriel I. Cepeda Derieux*
   New York, NY 10010                       Dale Ho*
   (212) 849-7000                           125 Broad Street, 18th Floor
   sascharand@quinnemanuel.com              New York, NY 10004
   ellydethompson@quinnemanuel.com          (212) 519-7836
   genevamcdaniel@quinnemanuel.com          slakin@aclu.org
   alexandretschumi@quinnemanuel.com        acepedaderieux@aclu.org
                                            dho@aclu.org
   MCCAIN LAW OFFICES, P.C.
   Trent A. McCain, No. 23960-45            DAVIS WRIGHT TREMAINE LLP
   5655 Broadway                            Matthew R. Jedreski*
   Merrillville, IN 46410                   Kate Kennedy*
   (219) 884-0696                           L. Danielle Toaltoan*
   trent@mccain.law                         1201 Third Avenue, Suite 2200
                                            Seattle, WA 98101
                                            (206) 622-3150
                                            mjedreski@dwt.com
                                            kkennedy@dwt.com
                                            danielletoaltoan@dwt.com

                                            ACLU OF INDIANA
                                            Gavin M. Rose, No. 26565-53
                                            Stevie Pactor
                                            1031 E. Washington St.
                                            Indianapolis, IN 46202
                                            (317) 635-4105
                                            grose@aclu-in.org
                                            spactor@aclu-in.org

                                            FILLENWARTH DENNERLINE GROWTH
                                            & TOWE, LLP
                                            William R. Groth, No. 7325-49
                                            429 East Vermont Street, Suite 200

                                        3
Case 1:17-cv-02897-TWP-MPB Document 102 Filed 07/17/19 Page 4 of 5 PageID #: 2092



                                            Indianapolis, IN 46202
                                            (317) 353-9363
                                            wgroth@fdgtlaborlaw.com

                                            *Admitted Pro Hac Vice
                                            **Admitted in Massachusetts, not D.C.;
                                            practice limited pursuant to D.C. App. R. 49
                                            (c)(3)




                                        4
Case 1:17-cv-02897-TWP-MPB Document 102 Filed 07/17/19 Page 5 of 5 PageID #: 2093



                                   CERTIFICATE OF SERVICE
          I hereby verify that on this 17th day of July 2019, a copy of the foregoing was filed
  electronically with the Clerk of this court. Service of this filing will be made on all ECF-registered
  counsel by operation of the Court’s filing system. Parties may access this filing through the Court’s
  system.


                                                 /s/ Eliza Sweren-Becker
                                                 Eliza Sweren-Becker
                                                 Counsel for Plaintiffs Indiana State Conference of
                                                 the NAACP and League of Women Voters of Indiana




                                                    5
